Citation Nr: 1106764	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-36 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a disability manifested by 
chest pain, loss of control of feelings, memory loss, heart 
flutters, night sweats and fatigue, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran served with the U.S. Naval Reserve and had an initial 
period of active duty for training from June 1986 to October 1986 
and had active military service from February 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in May and October 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Veterans Law Judge in December 2010.  A 
copy of the transcript of this hearing has been associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that remand is warranted for additional 
development, specifically that the available evidence is 
sufficient to warrant obtaining VA examination(s).

In May 2005, the Veteran filed a claim for the following 
conditions:  chest pain, not in control of feelings, memory loss 
(long and short term), heart flutters, night sweats, fatigue, 
loss of hearing and ringing in ears.  The Board notes that, by 
rating decision issued in March 2006, service connection for 
bilateral hearing loss and tinnitus was granted.  As for the 
remaining conditions, the Veteran indicated in his claim that he 
was stationed in the Persian Gulf and that he was exposed to an 
environmental hazard in the Gulf War.  He also indicated that he 
feels these conditions are part of the "Gulf War Syndrome."  
Consequently, his claim for service connection for these 
conditions have been considered on the basis of whether they 
represent an undiagnosed illness for which presumptive service 
connection may be granted under 38 C.F.R. § 3.317.

The Board notes that service in the Persian Gulf has been 
conceded based upon documents submitted by the Veteran.  These 
documents demonstrate that the Veteran was ordered to report to 
the USS Mt. Hood AE-29.  Travel voucher for the Veteran's trip 
from home to the USS Mt. Hood AE-29 indicates that he traveled 
via air to Bahrain, Saudi Arabia, arriving on February 18, 1991, 
and departed there on February 21, 1991.  He arrived on the USS 
Mt. Hood AE-29 on February 23, 1991.  

Medical evidence of record includes the Veteran's service 
treatment records, private treatment records from 1997 to 2003, 
and the report of a VA Persian Gulf Registry examination 
conducted in January 2005.  The Board notes that the Veteran's 
service treatment records are silent for any complaints of or 
treatment for the claimed conditions of chest pain, not in 
control of feelings, memory loss (long and short term), heart 
flutters, night sweats, and fatigue.  The post-service private 
treatment records are negative for complaints of or treatment for 
the claimed conditions except for treatment in February 1998 for 
complaints of chest tightness and soreness around ribs that was 
assessed to be costochondritis and treatment starting in October 
1998 for situational anxiety and depression related to marital 
problems.

In January 2005, the Veteran underwent a Persian Gulf Registry 
examination.  At that time, he only expressed two concerns.  The 
first had to do with chest pain.  The second had to do with 
having panic sensation related to his tinnitus and whenever his 
would use ear plugs at work.  Review of systems was remarkable 
for complaints of palpitations less than once a month, denial of 
sleep problems, denial of nightmares, and complaints of night 
sweats averaging once a week.  He stated his energy level is 
good.  He complained of having noticed some decrease in his 
memory but concentration was good.  He denied being irritable, 
and reported that he remains socially active and his libido was 
okay.  He denied startle response, difficulty with crowds or 
feeling depressed or anxious.  Physical examination was positive 
for tenderness along the costochondral junctions and xiphoid 
process.  The assessment was chronic costochondritis, tinnitus 
and intermittent episodes of mild panic disorder.

The Veteran appeared and testified at a Travel Board hearing 
before the undersigned in December 2010 at which he averred that 
the claimed conditions have persisted since he left the Navy, 
although he indicated that the night sweats have diminished in 
frequency.  

Based upon the above, the Board finds that VA examination is 
necessary in order for medical opinion as to whether the 
Veteran's symptoms are related to any known disorders or whether 
they are objective signs and symptoms of an undiagnosed illness; 
and if a known disorder is found, a medical nexus opinion is 
needed as to whether it is related to the Veteran's military 
service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a Gulf 
War Guidelines examination and any necessary 
ancillary examinations to ascertain whether that 
the Veteran's complaints of chest pain, not in 
control of feelings, memory loss (long and short 
term), heart flutters, night sweats, and fatigue 
are symptoms of any known clinical diagnosis or 
diagnoses, or are a manifestation of an 
undiagnosed illness.  In doing so, the examiner 
must consider whether there are objective 
indications of a qualifying chronic disability, 
which includes both "signs," in the medical 
sense of objective evidence perceptible to an 
examining physician, and other, non-medical 
indicators that are capable of independent 
verification.  The Board notes that the Veteran 
is competent to report observing objective signs 
and symptoms that are capable of lay 
observation, and the Veteran's report should be 
considered in determining whether such symptoms 
are present and chronic.

If the Veteran has a clinical diagnosis of a 
known pathology producing his complaints, the 
examiner should offer an opinion as to whether 
it is at least as likely as not (i.e., at least 
a 50 percent probability) this is related to any 
injury or disease incurred during active 
military service.  

The claims file also must be provided to the 
examiner and reviewed prior to the examination.  
The examiner should state in the report that 
review of the claims file was accomplished.  

2.  Thereafter, the Veteran's claim should be 
readjudicated.  If such action does not resolve 
the claim, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
this claim should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


